Dissenting Opinion.
Coffey, J.
— I regret my inability to agree with the conclusion reached in the principal opinion in this case. I recognize to its fullest extent the principle that where this court decides any particular question in a cause, such decision is the law of that case throughout. The case of Nickless v. Pearson, 81 Ind. 427, is not the case now before us. In that case the complaint was drawn and the case proceeded upon the theory that the relation of attorney and client existed between the parties, and the rules of law applicable to that relation were applied. This is a new and another case, which proceeds upon the theory that the appellee held a promissory note, the property of the appellant, as collateral se-eurity, which by the negligent and wrongful conduct of the appellee was lost.
The law which governs the relation of attorney and client is quite different in many respects from the law which governs pledgeor and pledgee.
An attorney is always liable to his client for the consequences of his ignorance, carelessness or unskilfulness, in the management of the client’s business. Reilly v. Cavanaugh, 29 Ind. 435; Walpole v. Carlisle, 32 Ind. 415; Skillen v. Wallace, 36 Ind. 319; Citizens Loan Fund, etc., Ass’n v. Friedley, 123 Ind. 143.
*491Where the relation of client and attorney exists, the client may, at any time, when dissatisfied with the manner in which the attorney is discharging his duties, discharge him and employ some other person. Where the attorney prosecutes suit for the client, ordinarily, the judgment is taken in the name of the client, and the client has the power to control the collection of the judgment.
Such is not the case where a claim has been assigned as collateral security.
The assignment vests the title in the assignee, and such assignee takes judgment in his own name. The assignor or pledgeor loses all control over the security, and the assignee alone can receive and receipt for the money due, and has absolute control over its collection. Felton v. Smith, 84 Ind. 485; Colebrooke Collateral Securities, section 90; Valette v. Mason, 1 Ind. 288; Rowe v. Haines, 15 Ind. 445.
If the collateral security consist of negotiable instruments the assignee is required to demand payment of the same at maturity, and in case of non-payment to givé proper notice to charge the parties liable thereon. If the assignee neglects this duty, so that the endorsers, or other parties thereto, are discharged, he is responsible for the loss. Railroad Co. v. Nat’l Bank, 102 U. S. 14; Rice v. Benedict, 19 Mich. 132; McLemore v. Hawkins, 46 Miss. 715; Dayton v. Trull, 23 Wend. 345; Cutting v. Marlor, 78 N. Y. 454.
Where evidences of debt have been assigned and transferred by a debtor to his creditor as collateral security for the payment of such debt, it is the duty of such assignee to exercise reasonable and ordinary care and diligence in the collection of such collaterals. Kiser v. Ruddick, 8 Blackf. 382; Dugan v. Sprague, 2 Ind. 600; Slevin v. Morrow, 4 Ind. 425; Reeves v. Plough, 41 Ind. 204.
If upon a pledge of collateral securities so as to vest the title thereto, the pledgee by his negligence, or his wrongful transfer of them, or dealings with them, fails to collect the same of the parties bound thereon, when it might have been *492done, and the pledgeor is injured by such conduct, or negligence, the pledgee is liable for such injury. Powells v. Henry, 27 Ala. 612; Wood v. Matthews, 73 Mo. 477; Spalding v. Bank, 9 Pa. St. 28; Roberts v. Thompson, 14 Ohio St. 1; Whitteker v. Charleston Gas Co., 16 W. Va. 717; Stewart v. Bigler, 98 Pa. St. 80.
Filed. Jan. 14, 1891.
When the opportunity of collecting collaterals is lost by the insolvency of the parties thereto, by reason of the negligence of the pledgee, when with ordinary care the same might have been enforced, the pledgee is bound to account to the pledgeor for the full value thereof. Hanna v. Holton, 78 Pa. St. 334.
In this case the appellant transferred to the appellee a promissory note as collateral security for a judgment. The maker of such note had ample property subject to execution out of which such note could have been collected. The appellee took a judgment on said note in his own name, not authorized by law, by reason of which the property was sacrificed and the note lost. In taking such judgment and thus wasting the property of the maker of the note I do not think it can be said that the appellee exercised ordinary care and prudence. In other words, the debt was lost by reason of the failure of the appellee to exercise ordinary care in his. effort to collect the same, and he is, in my judgment, liable for such loss.